Title: Jesse Torrey, Jr. to James Madison, 3 March 1833
From: Torrey, Jesse Jr.
To: Madison, James


                        
                            
                                Esteemed Friend, 
                            
                            
                                
                                    Philadelphia
                                
                                March 3d 1833
                            (No. 229 Arch st.)
                        
                        I have forwarded a copy of the first number of the National Library, by mail, and hope you will do me the
                            special favour of reading it entirely, as soon as convenient, if you have not already done so. I presume that your age and
                            state of health are such that you do not read or write much, nor participate much in public concerns.
                        You may perhaps recollect the conversation respecting free circulating Libraries, when I was at your house in
                            the year 1816. You assented to their importance as the most effectual means of preservation of liberty and the promotion
                            of morality and happiness. You suggested that a board of compilers ought to be appointed by the government to prepare
                            suitable books, and remarked that such libraries would supply an attractive mental stimulus
                            which would be likely to induce the mechanics and labouring population to devote their evenings and leisure hours to
                            reading, instead of resorting to taverns, porter houses, and idle amusements.
                        I have since published several tracts and books on the this subject, and presented several Memorials to
                            Legislatures, but have but little hope that law makers will adopt the plan of prevention of
                            vice and crimes by the diffusion of knowledge, instead of the retaliatory system of punishment and penalties. I therefore direct my hopes to the
                            co-operation of statesmen and philanthropists, as private citizens. Unless vigorous measures are commenced without delay,
                            for the general instruction of the people, young and old, I consider our experiment of republican government in jeopardy
                            of defeat. Ignorance is the prolific mother of superstition, pride, vice, poverty and misery. Judicious education, on the contrary, is the prolific mother of rational religion, economy, virtue, wealth, and
                            happiness. Impelled by the conviction of these immensely important truths, I am very anxious to devote the residue of my
                            life principally to the diffusion of useful knowledge. To effect this object, I consider the publication of books in
                            periodical numbers, and free circulating libraries, the cheapest and most expeditious means. But my present resources
                            being hardly adequate to the support of my family, I am obliged to appeal to those who are favoured with more abundant
                            funds, for the use of a small amount, in aid of my design, to be refunded in one year, with or without interest, as the
                            lender may require.
                        Believing that the weight of your example, as a patron to my efforts, cannot fail of turning the scale so as
                            to insure their success, I hope you will be disposed to encourage and aid them by a loan, if it is of but small amount,
                            provided you are satisfied of the utility of my design, as a means of disseminating knowledge and virtue, and consequently
                            of perpetuating and extending our happy system of government, which is the last hope of the world, and for the
                            preservation of which you undoubtedly feel a peculiar paternal solicitude, from your having been one of its principal
                            founders. My former exertions for spreading moral instruction, and establishing free libraries, were patronised by Charles
                            Carrol, De Wit Clinton, James Monroe, William Roatch, Roberts Vaux, Edward P. Livingston, Stephen Van Rensselaer, and
                            other eminent philanthropists.
                        I have agreed with five or six persons to assist me in writing and compiling for the National Library, who
                            are peculiarly qualified, provided I can raise funds to remunerate them with a moderate compensation,
                            their circumstances being such as to require the avails of their services for support. I have full confidence that the
                            work will sustain itself after a few months. If you should conclude to remit any money to me, I will forward my note for
                            the amount, by mail.
                        In return for the beautiful cheering compliment in your friendly letter of Jan. 30, 1822, "wishing me success in planting trees of useful knowledge in every neighborhood, as helping to make
                                a paradise," permit me to wish you the reciprocal happiness of living to see the Tree of
                                Liberty,* which you helped to plant, in this city, in the year of my birth (1787) spreading its benignant
                            branches over all nations, and, nurtured by the sun of science, superseding the brambles of despotism, ignorance, delusion, and
                            misery, universally. From your very affectionate friend,
                        
                            
                                Jesse Torrey, Jun.
                            
                        
                    *The American Constitution